DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 9, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-8 and 16-20 in the reply filed on March 30, 2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuenzi et al. U.S. Patent No. 11,295,563 (hereinafter Kuenzi).
Regarding claim 1, Kuenzi discloses information processing apparatus including a control unit configured to perform: obtaining result data indicating a result of locking and unlocking performed by one or more locking and unlocking devices that perform locking and unlocking based on authentication information obtained from a portable terminal carried by a user (column 5, lines 15-24); and generating, based on the result data. proposal data including a proposal for a service to be provided to the user (column 10, lines 33-37; based on a last access control opened).
Regarding claim 2, Kuenzi discloses an information processing apparatus wherein the control unit obtains the result data for each of the locking and unlocking devices installed at a plurality of locations (column 9, lines 1-14).
Regarding claim 3, Kuenzi discloses an information processing apparatus wherein the control unit transmits the authentication information corresponding to the one or more locking and unlocking devices to the portable terminal (column 9, lines 32-53; see access control advertisements).
Regarding claim 4, Kuenzi discloses an information processing apparatus wherein the result data is generated by the portable terminal when the authentication information is used (column 4, lines 31-39 and column 7, lines 53-64; audit trails which log access control device activity are uploaded by the mobile device).
Regarding claim 5, Kuenzi discloses an information processing apparatus wherein the control unit determines, based on the result data, whether or not the user is at home, and decides a content of the proposal based on a result of the determination (column 10, lines 4-11; the location of the user is determined for the purpose of determining the nearest access control device). 
Regarding claim 6, Kuenzi discloses an information processing apparatus further including a storage unit configured to store information on geographical locations of a plurality of the locking and unlocking devices; wherein the control unit estimates a current location of the user based on the geographical locations of the plurality of locking and unlocking devices, and decides a content of the proposal in accordance with the current location of the user (column 10, lines 4-11).
Regarding claim 7, Kuenzi discloses an information processing apparatus wherein control unit predicts future behavior of the user based on the result data that has been accumulated (column 10, lines 33-37). 
Regarding claim 8, Kuenzi discloses an information processing apparatus wherein the control unit estimates, based on the predicted behavior of the user, a time frame (i.e., time of day) in which the user is at home and decides a content of the proposal based on the time frame thus estimated (column 11, lines 46-56).
Regarding claims 16-19, method claims 16-19 are drawn to the method of using the corresponding apparatus claimed in claims 1-8.  Therefore method claims 16-19 correspond to apparatus claims 1-8 and are rejected for the same reasons of anticipation as used above.
Regarding claim 20, claim 20 has limitations similar to those treated in the above rejections, and are met by the reference as discussed above.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	July 1, 2022